Citation Nr: 1542182	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  09-02 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dementia.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1977 to November 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO), which, inter alia, denied service connection for PTSD with depression and anxiety.  This matter was previously before the Board in February 2014, at which time the Board recharacterized the psychiatric disorder claim on appeal to include all psychiatric disabilities, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009).  (In the February 2014 Board decision, a claim of service connection for left hip arthritis was granted, and a claim for a temporary total rating based on hospitalization was denied; those claims are no longer in appellate status.)  

In September 2013, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay in this case, the additional development conducted in accordance with the Board's February 2014 remand has raised additional questions that require VA to obtain a new medical opinion as to whether the Veteran has a psychiatric disability due to his active service.  

With respect to the Veteran's assertion that he has PTSD related to his active service, the Veteran provided a "buddy statement" from another service member who also participated in a 1980 resuscitation of a civilian following a near-drowning incident.  As yet, there is no medical opinion as to whether the Veteran has a diagnosis of PTSD based on this alleged stressor event.  Consequently, remand is required to obtain such opinion.

In addition, the Board requested development to obtain in-patient records related to the Veteran's 1982 hospitalization following a motor vehicle accident (MVA).  Such records were obtained on remand, and indicate that, on the day of the accident, the Veteran complained of head pain, and a small abraded area was noted above his right eye.  He also vomited.  Approximately one week later, treatment notes indicate complaints of temple pain and dizziness.  The Veteran has reported that he suffered a closed head injury with loss of consciousness as a result of the 1982 MVA, and there is a positive nexus opinion that his current dementia is due, in part, to such injury (if it occurred.)  While the in-patient records do not indicate a diagnosis of a closed head injury or loss of consciousness, the Board finds that a medical opinion is necessary to consider whether the noted symptoms of head pain, dizziness, vomiting, and abrasion above the right eye are evidence that a closed head injury occurred.  

Finally, the record suggests that the Veteran receives continued treatment for his psychiatric disabilities.  Updated treatment records are pertinent evidence in a claim for service connection and must be obtained on remand.  Notably, VA treatment records are constructively of record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of evaluation or treatment he has received for any psychiatric disability and to provide all authorizations necessary for VA to obtain any private records of such evaluations and treatment.  Secure for the record copies of complete clinical records of the evaluations and treatment from all providers identified, to specifically include all VA records that are not already associated with the record.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  Thereafter, forward the Veteran's file to a neurologist for an advisory medical opinion as to whether the Veteran suffered a closed head injury in the 1982 MVA.  The neurologist should specifically discuss the head pain, dizziness, vomiting, and forehead abrasion documented in the Veteran's 1982 in-patient treatment records in the context of his assertions that he rolled his truck 32 times over more than a quarter mile into a ravine and was thrown 75 yards from the vehicle (see April 2011 claim) or had to jump from the vehicle (see March 1989 VA examination).  The neurologist must provide a complete rationale for any opinion rendered.

3.  Thereafter, arrange for a psychiatric examination of the Veteran to ascertain the nature and likely etiology of his psychiatric disability/disabilities and, in particular, whether any were caused or aggravated by his military service.  The Veteran's claims file (to include this remand and all development sought above) must be reviewed by the examiner in conjunction with the examination.

The examiner should provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) each acquired psychiatric disability found.  In so doing, please specifically address the prior diagnoses alleged or documented in the record, including: cyclothymic personality (see April 1979 service treatment record (STR)); bipolar disorder (see March 2006 private assessment); polysubstance dependence, mild dementia, and antisocial personality disorder (see June 2007 VA examination); PTSD and sleep impairment (see December 2007 private evaluation); situational depression and cognitive disorder not otherwise specified (see October 2008 VA treatment record); generalized anxiety disorder (see November 2008 private evaluation); and mood disorder (see January 2009 VA neuropsychology consultation). 

(b) Does the Veteran have a diagnosis of PTSD based on the near drowning of a civilian in 1980 or a MVA in 1982?  (See August 2014 "buddy statement" and 1982 in-patient records).  (For the purpose of this opinion, the examiner should assume that the report of the near drowning event is factual.)  Please discuss the stressor and symptoms that support any diagnosis of PTSD.  If PTSD is not diagnosed, indicate clearly what symptom(s) needed for such diagnosis is/are lacking.

(c) Is any other current psychiatric disability at least as likely as not (a 50 percent or greater probability) caused by service?

In considering the last question, the examiner should consider and discuss, as necessary, the findings of the December 2007 private examiner that the Veteran's childhood abuse contributes to his current psychiatric disability/ies, but that such disability/ies were exacerbated by active service.  The examiner should identify whether: 

(i) Any current psychiatric disability (to include any disability present during the pendency of this claim) clearly and unmistakably (i.e., undebatably) existed prior to the Veteran's period of honorable service.

(ii)  If so, is it at least as likely as not (i.e., is it 50 percent or more probable) that the pre-existing disability underwent a permanent (as opposed to temporary) increase in severity during the Veteran's active service?

(iii) If it is clear and unmistakable that the Veteran had a psychiatric disability prior to entering active service, and it is at least as likely as not that the pre-existing disability underwent a permanent increase in severity during the Veteran's period of active service, is it clear and unmistakable that the increase in severity during service was due to the natural progress of the disease?

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.
 
4.  Then, review the record and readjudicate the claim.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




